Citation Nr: 0917288	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss 
was manifested by Level II hearing acuity in the right hear 
and Level I hearing acuity in the left ear in the June 2005 
VA examination and Level I hearing acuity in both ears in the 
March 2007 VA examination.

2.  The competent medical evidence of record shows that the 
Veteran's service-connected PTSD was characterized by 
deficiencies in most areas of social functioning and 
occupational functioning including sleep disturbance with 
nightmares, paranoid thought content, hypervigilance and 
impaired impulse control; the Veteran was assigned a GAF 
score that ranged from 49 to 65.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for service-connected bilateral hearing loss has not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The schedular criteria for an initial 70 percent 
disability rating have been met for service-connected PTSD 
for the entire period of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the issues on appeal are based on claims for an 
initial higher rating from a November 2006 rating decision 
that granted entitlement to service connection for bilateral 
hearing loss and PTSD.  Therefore, these claims are now 
substantiated.  As such, the Veteran's filing of an appeal as 
to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher 
rating for bilateral hearing loss and PTSD.

Although no further notice is required for an initial 
increased rating claim, the Board notes that the RO notified 
the Veteran in a letter dated in July 2008 that he may submit 
evidence showing that his service-connected bilateral hearing 
loss and PTSD have increased in severity.  The RO informed 
the Veteran of the types of medical or lay evidence that he 
may submit.  Specifically, the Veteran was informed that he 
could provide statements from his employer as to job 
performance, lost time or other information regarding how his 
condition affects his ability to work.  He was also informed 
that he could provide lay statements from individuals who are 
able to describe from their own knowledge and personal 
observations in what manner his disability has become worse.  
The letter also notified the Veteran of how VA determines 
disability ratings and provided the Veteran with the 
schedular criteria for bilateral hearing loss and PTSD.  
Furthermore, the Veteran was notified of how VA determines 
the effective date of claims that are granted.  This 
information was satisfied subsequent to the initial AOJ 
decision; however, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in October 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or an SSOC, is sufficient to cure a timing 
defect).  For the reasons stated above, it is not prejudicial 
to the Veteran for the Board to proceed to decide this appeal 
as any notice error did not affect the essential fairness of 
the adjudication.  

The Board also finds that the RO has satisfied VA's duty to 
assist.  The record contains the Veteran's service treatment 
records, VA treatment records and disability records from the 
Social Security Administration.  The RO provided the Veteran 
with VA examinations for his hearing loss and PTSD claims.  
Those examinations are associated with the claims file.  The 
record also includes private medical records.  

The Board acknowledges that regarding VA audiological 
examinations, a VA audiologist, in addition to dictating 
objective test results, must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
In this regard, a March 2007 VA examiner specifically noted 
that the Veteran's greatest difficulty was hearing in groups 
and background noise.  While the March 2007 VA examiner did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application 
of 38 C.F.R. § 3.321(b) in considering whether referral for 
an extra-schedular rating is warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the June 2004 and March 2007 VA examiners failed to 
address the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include the March 2007 VA examination report as 
well as the Veteran's own testimony at the February 2007 RO 
hearing, adequately addresses this issue.  Therefore, while 
the June 2004 and March 2007 VA examinations are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).

In addition, the Board has reviewed the statements submitted 
by the Veteran.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.
 
II.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Id.  


Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in March 2004.  The RO granted the claim for 
bilateral hearing loss and assigned a noncompesable 
disability rating with an effective date of March 16, 2004.  
The Veteran appeals this decision contending that the current 
disability rating should be higher.  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which in turn, are measured by puretone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (defective hearing is rated on the basis 
of a mere mechanical application of the rating criteria).  
The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  If hearing loss is service-
connected for only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI 
and VII as set forth in section 4.85(h) are used to calculate 
the rating to be assigned.  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is evaluated separately.  38 C.F.R. § 4.85(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  The 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

The Veteran underwent a VA audiology examination in June 
2004.  The VA examination showed the Veteran had 94 percent 
speech recognition in his right ear.  The Veteran exhibited 
puretone thresholds in the right ear of 15 dB at 1000 Hz, 45 
dB at 2000 Hz, 80 dB at 3000 Hz and 90 dB at 4000 Hz.  The 
average decibel loss for the right ear was 58 dB.  The VA 
examination showed the Veteran had 94 percent speech 
recognition in his left ear.  The Veteran exhibited puretone 
thresholds in the left ear of 20 dB at 1000 Hz, 45 dB at 2000 
Hz, 60 dB at 3000 Hz and 60 dB at 4000 Hz.  The average 
decibel loss for the left ear was 46 dB.  

The Board notes that the Veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86.  
The examiner also did not certify that the use of speech 
discrimination test was not appropriate.  Therefore, the 
numerical hearing impairment will be determined only by Table 
VI.  The Veteran's right ear hearing acuity was Level II and 
the Veteran's left ear hearing acuity was Level I.  
Diagnostic Code 6100, Table VII provides a 0 percent 
disability rating for the hearing impairment demonstrated by 
the Veteran at the June 2004 VA examination.

The Veteran underwent another VA audiological examination in 
March 2007.  The Veteran's speech recognition in the right 
ear was 96 percent.  His puretone thresholds in the right ear 
was 15 dB at 1000 Hz, 50 dB at 2000 Hz, 70 dB at 3000 Hz and 
85 dB at 4000 Hz.  The average decibel loss for the right ear 
was 55 dB.  The VA examination showed the Veteran had 96 
percent speech recognition in his left ear.  The Veteran 
exhibited puretone thresholds in the left ear of 20 dB at 
1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz and 60 dB at 4000 
Hz.  The average decibel loss for the left ear was 46 dB.  

The Veteran's hearing impairment did not meet the exception 
requirements under 38 C.F.R. § 4.86(a) or (b).  In addition, 
the examiner did not certify that the                                                                                                                                                                          
use of speech discrimination test was not appropriate.  
Therefore, the numerical hearing impairment will be 
determined only by Table VI.  The Veteran's hearing acuity in 
both ears is assigned to Level I.  Diagnostic Code 6100, 
Table VII provides a 0 percent disability rating for the 
hearing impairment demonstrated by the Veteran at the March 
2007 VA examination.

The Board notes that a staged rating is not applicable in 
this case.  The competent medical evidence of record shows 
that the Veteran's bilateral hearing has not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of a compensable disability rating 
for bilateral hearing loss on a schedular basis is not 
warranted.  See 38 C.F.R. § 3.102.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral hearing loss is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's bilateral hearing loss with 
the established criteria found in the rating schedule for 
hearing impairment shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The evidence does not indicate that the Veteran's service-
connected bilateral hearing loss has caused marked 
interference with employment, necessitated any frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

PTSD

The Veteran filed a service connection claim for PTSD in 
March 2004.  The RO granted the claim for PTSD and assigned a 
50 percent disability rating with an effective date of March 
16, 2004.  The Veteran appeals this decision contending that 
the current disability rating should be higher.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the Veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score ranging between 41 and 50 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, occasional panic attacks) or serious 
impairment in social, occupation or school functioning (e.g., 
no friends, unable to keep a job).  A score between 51 and 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score ranging between 61 and 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

The medical evidence of record consists of VA examination 
reports dated in July               2004, December 2005 and 
October 2007, VA mental health treatment records, and private 
treatment records.  Furthermore, the Veteran provided 
additional information about his PTSD symptoms in written 
statements, his and his girlfriend's testimony during the 
February 2007 RO hearing, and lay statements from his ex-
wives and girlfriend.  The Board finds that this evidence, 
the most pertinent of which is summarized below, shows that 
the Veteran's condition as a whole more closely approximates 
the criteria for a rating of 70 percent rather than the 
currently assigned 50 percent disability rating.  

The claims file includes medical evidence that shows the 
Veteran's PTSD has a moderate to severe affect on his ability 
to function appropriately and effectively.  The July 2004 VA 
examination revealed that the Veteran has violent nightmares 
about his experience in Vietnam, which occur about two to 
three times a week.  The Veteran noted that he had difficulty 
falling asleep and when he does fall asleep, he has 
nightmares, which keep him up.  He reported that helicopters, 
loud noises and thunderstorms trigger flashbacks.  The VA 
examiner in October 2006 indicated that the Veteran had 
recurrent and intrusive distressing recollections of events 
in Vietnam, including images, thoughts or perceptions.  The 
examiner also noted that the Veteran attempted to avoid 
thoughts, feelings or conversations associated with the 
trauma and he avoided activities, places or people that would 
arouse his recollections of his experiences in Vietnam.  The 
Veteran reported in the December 2005 VA examination that he 
keeps a loaded gun in every room so that no one will sneak up 
on him and at the RO hearing the Veteran testified that he 
carries a gun with him when he leaves the house.  In 
addition, he has reported that he has to take Xanax before he 
can leave the house.  The Veteran and his girlfriend 
testified that the Veteran rarely leaves the house, however, 
when the Veteran is in a public place he cannot sit in the 
middle of the room, he has to be against the wall so that 
people cannot walk behind him. He also reported in the June 
2004 VA examination that he does not like to be touched.   In 
October 2006, the Veteran indicated that his girlfriend has 
to remind him of personal hygiene and grooming.  The Veteran 
has reported suicidal thoughts once or twice a week, with no 
intent. 

The medical evidence of record indicates that the Veteran has 
impaired impulse control, difficulty adapting to stressful 
circumstances and a depressed mood.  The VA examination in 
October 2006 revealed that the Veteran is irritable and has 
outbursts of anger.  He is hyperviglent and he has an 
exaggerated startle response.  During the VA examination in 
July 2004 and October 2006, his affect was flat.  His mood 
was anxious, elated and dysphoric.  The Veteran demonstrated 
poor recall in the July 2004 VA examination. The Veteran's 
behavior during an April 2005 psychiatric examination was 
guarded, minimally cooperative and hostile toward the 
therapist.  His speech was circumstantial and rambling and 
his thought process was circumstantial.  His mood at the 
April 2005 evaluation was depressed and paranoid.  The 
therapist provided the opinion that the Veteran's 
concentration and memory were poor.  

Furthermore, the competent medical evidence shows that the 
Veteran exhibits the inability to establish and maintain 
effective relationships.  The Veteran is twice divorced.  He 
has two children from the first marriage and he reported that 
he is not close to them.  During the October 2006 VA 
examination, the Veteran reported that his sons visit him 
once a week and he gets along with them satisfactorily.  The 
Veteran has very limited contact with his mother and 
siblings.  He reported in the July 2004 examination that he 
has no friends, just acquaintances.  He does not like to get 
close to people and he is afraid of intimacy because he had 
seen too many people die.  The Veteran currently lives with 
his girlfriend.  His only hobby is spending time with his 
dogs.  During the December 2005 VA examination the Veteran 
noted that he does not go out much because he does not like 
being around people.  

The Board notes that the Veteran has been unemployed since 
December 2004.  The record indicates that Veteran's 
unemployment is due to his non-service connected back 
disability, as well as, some of his PTSD symptoms.  See SSA 
disability records and VA examination dated in October 2006.  
The VA examiner in October 2006 provided the opinion that it 
was extremely unlikely that the Veteran will be able to 
succeed at gainful employment in the future due to the 
severity and unrelenting nature of his PTSD symptomatology.  
Accordingly, the evidence of record reveals that the 
Veteran's PTSD symptoms impair his ability obtain and 
maintain employment.  (The issue of entitlement to a total 
rating based on individual unemployability based on service-
connected disability has not been developed for appeal.  The 
Veteran may wish to consider filing a claim for this 
benefit.)

The Veteran's GAF score ranged between 49 and 65 throughout 
the entire claims period.  This range in GAF score indicates 
mild to serious symptoms or impairment in occupational or 
social functioning.  The Board recognizes that while a GAF 
score may be indicative of a certain level of occupational 
impairment, it is only one factor in determining the 
Veteran's degree of disability.  See Bowling v. Principi, 15 
Vet. App. 1, 14 (2001).  In this case, the Veteran's overall 
disability picture including symptoms reported at the VA 
examinations and the February 2007 RO hearing indicate that 
the Veteran's disability picture more closely approximates a 
70 percent rating.

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the Veteran's PTSD symptoms have not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although there is some evidence that indicates the 
Veteran's PTSD contributed to his unemployment and caused 
serious impairment in social functioning, in reviewing the 
entire evidence of record, his symptoms do not more closely 
approximate a total occupational and social impairment due to 
PTSD.  Thus, the criteria for a 100 percent rating have not 
been met.

Regarding the issue of whether the increased rating claim for 
PTSD should be referred for extraschedular consideration, the 
Board finds that the evidence does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected PTSD is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's PTSD with the established criteria found in 
the rating schedule for a mental disorder shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  To the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not indicate that 
the Veteran's service-connected PTSD has caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, necessitated any frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss is denied.

2.  Entitlement to an increased rating of 70 percent for 
service-connected PTSD for the entire appeal period is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


